UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6090


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARK ANTHONY JACOBS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:97-cr-00136-WLO-1)


Submitted:    May 21, 2009                    Decided:   May 29, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Anthony Jacobs, Appellant Pro Se. Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mark Anthony Jacobs appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).    We have reviewed the record and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    United States v. Jacobs, No. 2:97-cr-00136-

WLO-1 (M.D.N.C. Dec. 12, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2